Citation Nr: 0731931	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  03-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for nonservice connected pension purposes.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for fatigue, to include 
as a qualifying chronic disability due to an undiagnosed 
illness under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for an intestinal 
disorder, diagnosed as diverticulitis, to include as a 
qualifying chronic disability due to an undiagnosed illness 
under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a psychiatric 
disorder, to include as a qualifying chronic disability due 
to an undiagnosed illness under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for disorder of 
multiple joints and muscles, to include as a qualifying 
chronic disability due to an undiagnosed illness under 38 
C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1984 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision denied 
entitlement to nonservice connected pension benefits.  A 
January 2003 rating decision denied entitlement to service 
connection for the disabilities indicated above.  

In May 2007, a hearing was held before the undersigned  
Veterans Law Judge  who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The issues involving service connection are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In May 2007, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran, at 
his personal hearing, that a withdrawal of the appeal for 
nonservice connected pension benefits was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal for the 
issue of entitlement to nonservice connected pension benefits 
by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

At his May 2007 hearing before the under signed Veterans Law 
Judge, the veteran specifically requested a withdrawal of his 
appeal for nonservice connected pension benefits.  The 
transcript of the hearing is of record.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal for 
entitlement to nonservice connected pension benefits and the 
appeal as to that issue is dismissed.
ORDER

The appeal for entitlement to nonservice connected pension 
benefits is dismissed.


REMAND

Most of the veteran's claims for service connection involve 
claims for a qualifying chronic disability due to an 
undiagnosed illness under 38 C.F.R. § 3.317.  The location of 
the veteran during his service is critical to establishing 
such a claim.  The veteran's service personnel records should 
be requested with respect to these claims.  VA's duty to 
assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

With respect to the veteran's claim for hearing loss, no 
Compensation and Pension examination was conducted.  The RO 
denied the claim stating that the veteran's hearing was 
within normal limits on separation examination in March 1995 
and because there was no evidence linking hearing loss to 
active service.  However, the veteran testified that he was 
exposed to noise during service, and his noise exposure is 
credible in light of his Rating during his service in the 
Navy.  Accordingly, a VA examination is warranted for an 
opinion as to whether any current hearing loss is at least as 
likely as not related to noise exposure in service.

With respect to the veteran's other claims for service 
connection, a Compensation and Pension examination was 
conducted in June 2002.  However, this examination was 
conducted primarily with an emphasis towards the veteran's 
pending claim for pension benefits, not with an emphasis 
towards service connection.  Additional examination is 
necessary.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The veteran also submitted a copy of a disability decision 
showing that he was awarded disability benefits from the 
Social Security Administration.  The Court has also held that 
VA must obtain Social Security Administration decisions and 
records which have bearing on the veteran's claim.  Waddell 
v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. 
App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Request a complete copy of the 
veteran's service personnel records 
from the National Personnel Records 
Center (NPRC), service department, or 
other appropriate records depository. 

3.  The veteran should be accorded an 
audiology examination.  The report of 
examination should include a detailed 
account of all manifestations of hearing 
loss found to be present.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to indicate an 
opinion as to the etiology of any current 
hearing loss found.  Specifically, is any 
current hearing loss less likely than not 
(a probability of less than 50 percent), 
at least as likely as not (50 percent or 
greater probability), or more likely than 
not (greater than a 50 percent 
probability) related to service, to 
include noise exposure during service as 
reported by the veteran.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner physician 
should provide complete rationale for all 
conclusions reached.

3.  The veteran should be accorded a VA 
general medical examination.  The report 
of examination should include a detailed 
account of all manifestations of 
intestinal disorders, fatigue, and joint 
pain found to be present.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  If the 
examining physician determines that 
specialty examination is necessary, then 
the appropriate examination should be 
ordered.  The examiner is requested to 
indicate if there are any confirmed 
diagnoses for the veteran's complaints of 
fatigue, intestinal disorders, and joint 
pain?  The examiner is also requested to 
indicate if any of the veteran's 
complaints, especially of fatigue, are 
related to the diagnosis of hereditary 
hemochromatosis?  If the examiner provides 
a diagnosis or diagnoses, the examiner 
should also provide an opinion as to the 
etiology of each diagnosed disability.  
Specifically, is each diagnosed disability 
less likely than not (a probability of 
less than 50 percent), at least as likely 
as not (50 percent or greater 
probability), or more likely than not 
(greater than a 50 percent probability) 
related to service.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

4.  The veteran should also be accorded a 
psychiatric examination.  The examination 
report should include a detailed account 
of all pathology found to be present.  If 
there are different psychiatric disorders, 
the examiner is requested to reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  The 
examiner is requested to indicate, if 
possible, the etiology of the veteran's 
psychiatric disorder.  Is any current 
psychiatric disorder related to service in 
light of the lack of documented 
psychiatric symptoms during service?  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation are to be accomplished.  
The examiners should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  It is imperative 
that the physicians include a definition 
of the numerical code assigned.  Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with the 
American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

5.  Following the above, readjudicate the 
veteran's claims.   If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the veteran and his representative, and 
they should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


